Rothrock, J.-
The assignments of error are founded upon rulings of the court upon the admission and exclusion of evidence. It appears from an abstract filed by the appel-lee that the evidence has in no manner been made of record in the case; and a motion is presented to strike from the appellant’s abstract what purports to be the evidence in the case. Appellee sets out in his abstract what he claims to be the bill of exceptions, in which reference is made to the evidence as taken down and transcribed by a short-hand reporter. But he avers in his abstract that “ no report of the evidence is or ever was filed in the said cause in the form of short-hand notes, or a transcript thereof, or in any other form whatever.” The abstract of appellee is not denied by appellant. In this condition of the record it is apparent that we cannot determine the errors assigned; and the result is, the judgment of the superior court must be
AFFIRMED.